Citation Nr: 1426260	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-09 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (MDS) including as caused by exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1968. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in January 2012.  A transcript of the hearing is of record.  

The Board remanded the claim in August 2012 for additional development, and it now returns to the Board for further review.  

The Board notes that the term "Agent Orange" is used in the record to describe any tactical herbicide agents used in Vietnam.  The Board herein uses the more general terms "herbicide agents" or "tactical herbicide agents" to describe these defoliants, but also at times uses the more specific term Agent Orange to indicate the broader category of tactical herbicide agents in the contexts of statements by the Veteran and others wherein "Agent Orange" is used to represent tactical herbicide agents more generally. 

The record in this case includes the physical claims file as well as electronic records within Virtual VA.  


FINDINGS OF FACT

1. The weight of competent and probative evidence of record is against the Veteran having developed MDS in service, and is against MDS otherwise being causally related to service. 

2. The weight of competent and probative evidence of record is against either tactical herbicide agents (including Agent Orange) or other environmental causes in service having caused the Veteran's MDS. 

3. MDS is not a b-cell leukemia or a malignant tumor.


CONCLUSION OF LAW

The criteria for service connection for MDS are not met; service connection is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a) (2), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24   (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection.  A VCAA notice letter was sent in October 2008.  This letter addressed the evidence necessary to support a claim for service connection prior to the RO's initial adjudication of the claim by the appealed January 2009 decision. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim.  He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  The VCAA letter also provided Dingess-type notice as to potential downstream issues of disability rating and effective date.  To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot because the claim for service connection herein adjudicated is denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. Medical records from indicated sources were sought, and all records received were associated with the claims file.  Service treatment records and service personnel records were also obtained and associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by a SOC and SSOC.  He was also provided the appropriate opportunity to respond.  He was thus, by implication or explicitly, also informed of records not obtained.  He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. 

In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein.  The Veteran's authorized representative by a signed January 2013 submission also expressly waived RO review of additional submitted evidence prior to the Board's adjudication.  See 38 C.F.R. §§ 19.31, 19.37 (2013) (addressing requirements for RO review where there is no waiver).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2012 Board hearing conducted in this case, the undersigned outlined the issues on appeal and suggested that evidence tending to support the claim that had not yet been submitted should be, which necessarily included in this case evidence of a causal link between the claimed MDS and exposures in service, including exposure to tactical herbicide agents.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  Additionally, in submitted statements and testimony, the Veteran and his representative amply demonstrated their knowledge of the relevant medical and legal issues in the case, as well as knowledge of the necessity to submit relevant evidence.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, as discussed below, the Veteran principally asserts that through exposure to tactical herbicide agents in service in Vietnam he was exposed to benzene which caused his claimed MDS.  

As discussed below, MDS is not subject to the applicable presumptions based on Agent Orange exposure.  38 U.S.C.A. § 116(a)(2); 38 C.F.R. §§ 3.307, 3.309.  Hence, there is no specific requirement for an Agent Orange Protocol Examination for claimed MDS. Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).

The Veteran has not been afforded a VA examination for compensation purposes to address his claimed MDS and its etiology related to service.  Such an examination is not required in this case because obtained expert opinions by the Armed Forces Pest Management Board (AFPMB) effectively addressed the likelihood that the Veteran's activities and exposures in service, including tactical herbicide agents exposures in service, were associated with benzene exposure and thereby the likelihood that they were causative of his MDS.  Based on the findings and opinions of the AFPMB, the evidence of record contains sufficient competent medical and other etiological evidence to decide the claim, thereby obviating the need for a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon. 

The AFPMB report and opinions provided relevant findings, analysis, and conclusions, which in turn allow for the Board's adjudication inclusive of a weighing of these reports and opinions, with their findings and conclusions, against contrary evidence.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board further finds that these AFPMB reports and opinions, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient scientific and medical evidence and findings to allow for appropriate Board adjudication of the MDS claim adjudicated herein.  38 C.F.R. § 4.2 (2013);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  The Veteran has not presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claims by submitted statements and testimony.   There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The requirements of the Board's August 2012 remand have been substantially fulfilled, including by the AMC obtaining the requested October 2012 AFPMB memorandum report with findings and conclusions addressing herbicide agents' potential for benzene exposure and other potential routes of benzene exposure.  The Board concludes that the AFPMB report and the subsequently issued supplemental statement of the case (SSOC) substantially fulfilled the Board's remand requirements.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 

II. Applicable Laws and Regulations Governing Claims for
Service Connection, Including on First-Year-Post-Service and
Herbicide Agents Presumptive Bases

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110  (West 2002 & Supp. 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314   (1993).  However, service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Certain diseases, including primary anemia, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

In addition to the regulations cited above, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The following diseases are associated with herbicide exposure for the purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e)  to establish, based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era, presumptive service connection for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010. 

In addition, the U.S. Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection for a non-presumptive disease, with evidence supporting a causal link to in-service exposures. Thus, his claim may be supported by submitted medical opinion evidence of a causal link between his exposure to herbicide agents in service and the claimed disorder.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau, 492 F.3d at 1377  ; see also Buchanan, 451 F.3d at 1337   ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30   (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Id.; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Additionally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  However, where the law and not the facts are dispositive upon a claim, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case. More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).

III. Claim for Service Connection for MDS

The Veteran served in the Army infantry with combat duty in Vietnam, and was awarded the Air Medal, the Purple Heart Medal, and the Combat Infantryman's Badge.  Because the Veteran's service records reflect that he served in-country in Vietnam during the Vietnam Era, exposure to tactical herbicide agents is conceded.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6).  However, because MDS is not among the listed disorders for which service connection may be established presumptively based on exposure to tactical herbicide agents, service connection on that presumptive basis must be denied as a matter of law. 38 C.F.R. § 3.309(e); See Sabonis.  In denying service connection on a presumptive bases as a matter of law, the Board has considered the new addition of B-cell leukemias to the list of presumptive disorders.  Id.  The Veteran has submitted numerous medical articles addressing the nature of MDS, and these amply establish that MDS is neither a b-cell leukemia nor a malignant tumor.  Hence, entitlement to presumptive service connection for MDS is not warrant on the basis of either of these categories of disease.  38 C.F.R. § 3.309(e).

While service connection is not warranted on a presumptive basis, service connection may still be awarded if the evidence shows that it is at least as likely as not that the claimed MDS is related to some aspect of service, including conceded herbicide agent exposure.  See Combee, supra.  Contentions of a causal link to service based on other chemical exposures in service may be supported by the weight of the evidence presented.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

While the Veteran also served in the Army Reserve/National Guard following his period of active duty, the Veteran has not contended (and the evidentiary record does not otherwise support) that there is a link between that Reserve membership (inclusive of intervals of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA)) and his development of MDS.  

The primary argument presented to support the Veteran's case is that by exposure to tactical herbicide agents in service in Vietnam, the Veteran was exposed to benzene, which is a known carcinogen and a known cause of aplastic anemia generally, and myelodysplastic syndrome (MDS) in particular.  The Veteran has submitted an April 2009 medical opinion by a private treating physician specializing in hematology and oncology to support this argument.  The Veteran has also submitted numerous medical articles and other treatise evidence which address MDS and note that benzene exposure is a known cause or causal factor in development of MDS.  

Based on the evidence presented, the Board accepts that benzene exposure is recognized in the medical community as causal of MDS, and the Board finds the weight of competent, credible evidence of record supportive of that causal link.  Here, however, the integral questions are whether the Veteran had benzene exposure during service, and whether such exposure was at least as likely as what caused his claimed MDS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.  As discussed below, the Board finds that it is not at least as likely as not that benzene exposure in service caused the Veteran's MDS, with the preponderance of the competent and credible evidence against.  The Board ultimately denies the claim on this and other bases.  Id.  

In the submitted April 2009 opinion, the Veteran's private treating oncologist stated that it is "as likely as not that exposure to Agent Orange is tantamount to exposure to benzene" including on the basis that "the chemical structure of Agent Orange is composed of benzene rings."  The examiner also noted, "Benzene is a documented causative agent in the development of myelodysplasia." The oncologist thereby concluded, "It is my professional opinion that it is as likely as it is not that [the Veteran's] exposure to Agent Orange is responsible for his subsequent development of myelodysplasia." 
 
The Board rejects this medical opinion as non-probative, because it relies on the inaccurate factual basis that exposure to Agent Orange amounts to, or as this physician stated "is tantamount to" exposure to benzene.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board arrives at this conclusion based on the professional information and expert opinions obtained from the Armed Forces Pest Management Board (AFPMB), as discussed below.  Competent, credible evidence contrary to the AFPMB findings and opinions are not presented in the record on the implicated questions of the nature of the tactical herbicides used in Vietnam while the Veteran was stationed there and the end-products of these chemical agents as used in Vietnam.  The April 2009 opinion, rather, merely asserts that the exposure to Agent Orange is "tantamount to" exposure to benzene without any rationale other than that Agent Orange contains "benzene rings."

The Board noted in its August 2012 remand that there may be a difference between compounds containing benzene rings in their chemical structure and compounds which are themselves the solvent benzene or that break down in the environment or otherwise form or release benzene.  The Board also then noted that the opining oncologist in April 2009 failed to note or address this distinction. 

The Board is precluded from drawing its own medical conclusions.  See Rucker, supra.  In its August 2012 remand the Board accordingly sought additional exposure information and well-informed professional opinions from the AFPMB.  The Board requested the following:  the chemical composition of tactical herbicides used in Vietnam from 1966 to 1967; an opinion from a staff scientist or chemical engineer as to whether the final product used in Vietnam contained benzene or decomposed and released benzene during and after dispersion; and if so whether soldiers in the vicinity during or after spraying were exposed to benzene by respiration, ingestion, or skin contact; and if not then an opinion from the staff scientist or chemical engineer as to whether any other materials or equipment in the field in Vietnam would have exposed combat soldiers to benzene.  

The October 2012 reply (which contains a non-relevant typographical error dating the reply to October 2011) from the AFPMB informed that tactical herbicide agents used in Vietnam during 1966-1967 did not contain benzene.  An expert scientist statement provided within that reply informed that none of the herbicide agents then used either contained benzene or had decomposition products that released benzene.  

The Board finds that this opinion by an expert scientist effectively renders non-probative the April 2009 oncologist's opinion that it is "as likely as not that exposure to Agent Orange is tantamount to exposure to benzene," due to absence of a factual basis for the oncologist's opinion.  If the tactical herbicide agents used neither contained the solvent benzene (as opposed to benzene rings within their chemical structures) nor had decomposition products that released benzene, then there appears to be no factual basis for the opinion that exposure to the tactical herbicides is "tantamount to exposure to benzene."  As already noted, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal, supra.  

The Veteran and his representative were provided adequate opportunity for reply following VA's receipt of the October 2012 reply from the AFPMB and following a discussion of the substance of that reply in a January 2013 supplemental statement of the case (SSOC).  Further, the AFPMB reply was addressed by the Veteran's authorized representative in his brief submitted in January 2013 in support of the appeal.   The Veteran and his representative have failed to address the treating oncologist's April 2009 expert opinion's inaccurate factual premise that exposure to Agent Orange was "tantamount to exposure to benzene," even while relying on that April 2009 opinion to support the claim.  Hence, the Veteran and his representative had ample opportunity to obtain any supporting rationale for the private oncologist's April 2009 opinion.  They did not do so, and the Board accordingly appropriately rejects the opinion as non-probative.  Id.

The Board notes that the AFPMB expert scientist statement did inform that some of these tactical herbicides were occasionally "applied with diesel fuel as a carrier," and that diesel fuel contained a small percentage of benzene.  The expert scientist statement elaborated that "in the open air, the exposures to benzene that would be released from the diesel fuel dispersed over a large area are likely to be negligible."

The AFPMB statement did inform that military personnel who were involved in "mixing or spraying the herbicide without using personal protective measures" would thus be exposed to diesel fumes, and thereby to benzene, if diesel fuel was used as a carrier for the herbicide.  

Regarding other potential sources of benzene exposure, the AFPMB reply informed: 

Benzene is an important component of gasoline, diesel and other petroleum based fuels and is a by-product of fuel combustion.  Inhalation of benzene can occur during fueling operations.  Benzene is also produced in forest fires and is a component of cigarette smoke.  

The Veteran reported to a private treating oncologist, as reflected in a letter from the oncologist dated in February 2005, that he did not knowingly come in contact with Agent Orange in service.  He also then reported smoking cigarettes until 1987, and now smoking cigars and pipes.  This smoking history is reasonably consistent with his reports upon sleep apnea treatments in July 2002, of a 30-pack-year history of smoking cigarettes and quitting cigarettes 15 years prior, and currently smoking between three and five cigars daily.

The Veteran's February 2005 report to a treating oncologist that he did not knowingly come in contact with Agent Orange in service is modified by his statement in support of his claim in a notice of disagreement submitted in May 2009, when he asserted the following:

During my service in Vietnam, my unit operated in the Central Highland, II Corp.[,] the heaviest sprayed areas of the region.  At the time, not knowing or having any knowledge of agent orange, we used the empty containers to make ad hoc showers.  We also cut the drums in half, and used them for latrines.  When these drums were filled, fuel oil was poured into them, and the contents burned.  No thought was given to the billowing black smoke.  We also used the empty drums to store fuel oil, and on defensive fire bases to set up fu (sic) gas defenses.  We lived, ate, and slept on the ground in bunkers, walked, and crawled through vegetation saturated with defoliants.

At his January 2012 hearing before the undersigned, the Veteran provided a similar history of his and his unit's or his company's uses of tactical herbicide agent containers, burning of substances in these containers, and being exposed to tactical herbicide agents in jungle environments treated with tactical herbicides.  The Board does not dispute the Veteran's exposure to tactical herbicide agents, or dispute the variety of uses for the herbicide containers as reported by the Veteran.  

However, statements from the Veteran in both February 2005 and May 2009, and in hearing testimony, are consistent in that they fail to allege that the Veteran himself was involved in mixing of Agent Orange chemicals, including mixing them with diesel fuel.  Also, these statements were consistent in not alleging that the Veteran was involved in spraying Agent Orange, which was identified in the AFPMB report as possible means of excess exposure to benzene contained in diesel fuel.  Given the Veteran's and his representative's understanding of diesel fuel exposure as potentially causative of MDS, it appears exceedingly unlikely that the Veteran would have omitted having engaged in such activities if he had done so.  Also based on the AFPMB findings and opinions, the Veteran's exposures around tactical herbicide agents and their containers do not appear to present a likelihood of excess exposure to benzene, other than through the reported storing or burning fuel oil.  However, in his May 2009 statement the Veteran did not report that he was himself actively engaged in the storing or burning fuel oil, or that he thereby had significant personal contact with fuel oil.  His statement is notable for distinguishing what his group did, e.g., "We also cut the drums ...," and what was done without an attributed actor, with passive voice used, e.g., "fuel oil was poured into them, and the contents burned."  Similarly, in his testimony regarding use of fuel oil for burning out latrine drums, he reported that "on a daily basis someone would be detailed to clean the latrine, and part of cleaning the latrine, they'd take these drums out, pour fuel inside them, and burn them.  Even if you weren't the guy doing the detail, all the smoke and everything was around the camp."  (hearing transcript, p. 7).  The testimony is notable for the Veteran not asserting that he had these duties.  If he was himself engaged in open burning of fuel oil, he did not say so, and absence of this assertion in his statements in support of claim does not lead the Board to conclude that he did.  His documented service military duties also do not reflect this.  Similarly, the Veteran's May 2009 statement that "we also used the empty drums to store fuel oil" does not inform that he participated in placing fuel oil in the drums or removing them from the drums.  Thus, the Veteran does not by his statements implicate significant contact in service with fuel oil by skin contact, breathing, or ingestion.

The AFPMB report notably addressed dispersion of diesel fuel as a carrier agent for tactical herbicide agents. The reporting Ph.D specifically indicated the following: "in the open air, the exposures to benzene that would be released from diesel fuel dispersed over a large area are likely to be negligible."  The Veteran's failure to identify his own particularized opportunity for exposure to diesel or other petroleum-based fuel that had not been dispersed into the environment weighs against his having been exposed significantly to benzene in service.  The AFPMB report noted environmental exposures to benzene including with petroleum-based fuel (diesel, gasoline) fueling and combustion, and cigarette smoking.  Such exposures common in civilian life as well as the military.  The Veteran's civilian history of living in the State of New Jersey and working or an urban environment, as a district attorney's office investigator, and cigarette smoking in civilian life (all as reflected in treatment records within the claims file) thus exposed him to benzene over many more years than his interval of exposure over one year while stationed in Vietnam, or over his five years of military service.  Thus, absence of a role in service that implicates significant exposure of the Veteran to benzene leads to the conclusion that benzene exposure in civilian life was most likely significantly in excess of that during service.  

In a brief submitted in January 2013, the Veteran's representative argued that the private oncologist's April 2009 opinion was more probative because it directly addressed the Veteran's individual case, with review of the record, whereas the opinions obtained from the AFPMB were based on general information.  As already discussed, however, the Board finds that while the April 2009 private oncologist's opinion may be specific to the Veteran, it is actually non-probative because it is based on an inaccurate factual premise.  In contrast, while the AFPMB opinions are more general in some ways, the AFPMB findings and opinions serve to specifically answer whether exposure to tactical herbicide agents would result in excess exposure to benzene or would be associated with excess exposure to benzene, and the answers to these questions did not require specific knowledge of the Veteran.  Rather, they required specific knowledge of the tactical herbicide agents used and chemical resulting from their use, knowledge possessed by the AFPMB.  For these purposes the AFPMB was well-informed, competent, and entirely credible.  The non-probative April 2009 opinion of the private oncologist is thus greatly outweighed by the well-informed and highly probative opinions obtained from the AFPMB.  

The Board noted at the February 2012 hearing and in its August 2012 remand that it would consider the general medical conclusions as contained within other Board opinions, that exposure to benzene or herbicide is an increased risk factor for MDS.  The Board then noted that the Veteran had submitted copies of past Board decisions which granted service connection for MDS or aplastic anemia on the basis of herbicide agent or benzene exposure.  Past Board decisions in other cases are not precedential, which is to say they are not binding on the Board.  See 38 C.F.R. § 20.1303 (2014).  The positive medical opinions relied on for those decisions do not pertain directly to the Veteran or this case, and in any event may have been as lacking in a medically supported rationale as was the private oncologist's April 2009 opinion in this case.  The Board does not now have the opportunity to review the files supportive of those other Board decisions, and hence cannot ascertain whether adequate evidence or rationales supported medical opinions relied upon for those other Board decisions.  While the Board has considered these other Board decisions and the conclusions drawn therein, the Board here finds, based on the ample evidence presented in this particular case, that the weight of competent medical evidence of record (inclusive of submitted medical literature) supports a link between benzene exposure and MDS but does not support a link between tactical herbicide agents exposure and MDS.  The overwhelming body of medical literature submitted does not find or identify herbicide agents as causal of or contributing to MDS, and hence the weight of this submitted medical literature is against such a causal link as would be applicable in the Veteran's case.  As discussed, the weight of the evidence is against the Veteran having engaged in service in either mixing or spraying herbicide agents, and is against him otherwise having significant diesel fuel or other petroleum-based fuel exposure in service.  

The Veteran, as a layperson, is not competent to address the distinctly medical and scientific questions of causation or etiology of his MDS, and of chemical composition and chemical end-products of tactical herbicides used in Vietnam when he served there.  Jandreau.  

Weighing the evidence presented, the Board considers the highly probative and persuasive, competent, and credible opinions by the AFPMB, with these opinions supported by expert chemical knowledge and factual knowledge both of the tactical herbicide agents used in Vietnam and their constituent chemicals and their uses and end-products, and of the potential avenues of exposure to benzene.  The Board also considers the absence of countervailing competent and credible medical evidence linking the Veteran's Agent Orange exposure in service to the development of MDS, the absence of countervailing competent, credible evidence of significant benzene exposure in service, and the absence of weight to be afforded the Veteran's non-competent opinion as to the cause of his MDS.  The Board also considers the evidence of record, including the Veteran's own statements, supportive of the Veteran's exposures in service and post service, as discussed above.  Considering the competence, credibility, and weight afforded the evidence from these sources, also as discussed above, the Board concludes that the preponderance of the competent and credible evidence is against the herbicide agents to which the Veteran was exposed in Vietnam having caused or substantially contributed to the Veteran's MDS, and also the Board concludes that the preponderance of the competent and credible evidence is against the Veteran having been exposed to benzene in service to a degree at least as likely as not to have had a role in his development of MDS.  

As already discussed, the AFPMB report informed that benzene is present in gasoline, diesel fuel, and other petroleum-based fuels, with exposure to benzene during fueling and from combustion.  Benzene was also noted to be contained in cigarette smoke.  The Veteran's history of smoking during civilian life, and his living and working in American cities in civilian life with associated exposure to petroleum-based fuels, afforded the Veteran many more years of exposure to benzene than his five-year interval of active service.  In the absence of competent and credibly supported evidence of significant exposure to benzene during service, the far longer interval of his civilian life presents far greater opportunity and likelihood of exposure to benzene causative of his MDS, if benzene exposure was the cause of the Veteran's MDS.  

The record also presents no evidence of MDS having developed in service or for many years after service, and does not support MDS otherwise being causally related to service.  Hence, service connection for MDS on this direct or this first-year-post-service presumptive basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.   

Having carefully reviewed the record, and based on the Board's findings and conclusions as discussed hereinabove, the Board concludes that the preponderance of the evidence is against the claim for service connection for MDS, either on a direct basis or as due to herbicide agents or other chemical exposures while in service.  38 C.F.R. § 3.303; Combee.  



ORDER

Service connection for myelodysplastic syndrome (MDS) is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


